Citation Nr: 0604989	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  04-08 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD) claimed due to 
ionizing radiation exposure.  

2.  Entitlement to service connection for prostate cancer 
claimed due to ionizing radiation exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
August 1947.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified before a 
Decision Review Officer at a hearing held at the RO in 
November 2003.  The veteran also testified before the 
undersigned Veterans Law Judge at a hearing held at the RO in 
December 2005.  

In February 2006, the undersigned Veterans Law Judge granted 
a motion to advance the veteran's case on the Board's docket, 
and the Board will now proceed with consideration of the 
veteran's appeal.  

The issues of entitlement to service connection for COPD 
claimed due to exposure to ionizing radiation and entitlement 
to service connection for prostate cancer claimed due to 
exposure to ionizing radiation are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision dated in April 2002, the RO 
determined that new and material evidence had not been 
received to reopen the previously denied claim of service 
connection for a lung disorder claimed due to exposure to 
ionizing radiation.  

2.  Evidence added to the record since the April 2002 
decision is not cumulative of evidence previously of record, 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a lung disorder, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The April 2002 rating decision in which the RO denied 
reopening of the claim for service connection for a lung 
disorder claimed due to exposure to ionizing radiation is 
final; new and material evidence has been presented to reopen 
the claim of entitlement to service connection a lung 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has previously filed claims for service 
connection for respiratory conditions, including COPD, which 
he has contended are due to exposure to ionizing radiation in 
service.  Most recently, in a rating decision dated in 
April 2002, the RO determined that new and material evidence 
had not been received to reopen the previously denied claim.  
The veteran did not appeal that decision, and it became final 
one year after the date in April 2002 when the RO mailed the 
veteran notice of the decision and informed him of his 
appellate rights.  See 38 C.F.R. § 20.302 (2005).  
Subsequently, in a rating decision dated in April 2003, the 
RO again determined that new and material evidence had not 
been received to reopen the claim, and the veteran's 
disagreement with that decision led to this appeal.  During 
the course of the appeal, the RO reopened the claim and 
denied it on the merits.  The veteran continued his appeal.  

Although the RO reopened the claim and readjudicated it on 
the merits, the Board must still address the matter of new 
and material evidence here.  This is significant to the Board 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board 
does not have jurisdiction to review the claim on a de novo 
basis in the absence of a finding that new and material 
evidence has been submitted).  

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 &West 
Supp. 2005).  Regulations implementing the VCAA are at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
applies in the instant case.  As the decision below 
constitutes a full grant of that part of the claim being 
addressed, the appellant is not prejudiced by Board review at 
this point, and there is no need for an exposition of the 
effect of the VCAA on this claim.  
Law and regulations

Service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Finality/new and material evidence

Generally, a claim that has been denied in a determination by 
an agency of original jurisdiction may not thereafter be 
reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  
Evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

As it applies to this case, new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers that, by itself, or when considered with 
pervious evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2005).  

Evidence of record when the RO last denied the claim in April 
2002 included service medical records, service records, post-
service medical evidence, and the veteran's repeated 
contentions that his lung disabilities were related to 
service.  Evidence added to the record includes hearing 
testimony in which the veteran has repeated that he was 
assigned to the 361st Station Hospital and was stationed at 
Nagasaki, Japan, in 1946 and 1947, and additional medical 
evidence showing treatment for lung disease, including COPD.  
In particular, the added evidence includes a November 2003 
note from a VA physician in which the physician states that 
the veteran is under his care for severe obstructive airway 
disease.  He states that the veteran gives a history of 
exposure to radiation in Japan in 1946 and the veteran 
reports having noted respiratory problems since then.  The 
physician states that the veteran's lung condition could be 
related to his radiation exposure.  

The November 2003 VA physician's statement serves as new and 
material evidence to reopen the veteran's claim.  This 
evidence links the veteran's lung disease to his claimed 
radiation exposure in service, which relates to the 
unestablished fact of establishing a causal relationship 
between the veteran's COPD and his claimed exposure to 
ionizing radiation in service.  The November 2003 VA 
physician's statement was not in the record prior to the 
April 2002 rating decision and is not duplicative or 
cumulative of evidence previously of record.  When considered 
with the evidence of the veteran's in-service assignment in 
Japan from 1946 to 1947, which was previously of record, it 
tends to establish that the veteran's lung disease may have 
been caused by his claimed radiation exposure and therefore 
raises a reasonable possibility of substantiating the claim.  
This new evidence therefore serves to reopen the claim.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for COPD claimed due to 
exposure to ionizing radiation is reopened; the appeal is 
granted to that extent only.  


REMAND

As described above, the veteran is seeking service connection 
for COPD claimed due to exposure to ionizing radiation, and 
having been reopened, the claim will be reviewed on a de novo 
basis after additional development.  Also on appeal is the 
matter of entitlement to service connection for prostate 
cancer claimed due to exposure to ionizing radiation.  The 
veteran reports that he first received treatment for 
respiratory problems years after service, and the earliest 
post-service medical evidence of record shows that the 
veteran was underwent VA hospitalization for treatment of 
COPD in August and September 1978.  VA medical records 
include a pathology report showing diagnosis of prostate 
cancer in October 2002.  

The veteran contends that his COPD and prostate cancer are 
due to exposure to ionizing radiation while he was assigned 
to the 361st Station Hospital, which he has stated was in 
Nagasaki, Japan.  

For claims based on exposure to ionizing radiation, 38 C.F.R. 
§ 3.311 provides a procedural framework for development of 
claims in which certain diseases, including prostate cancer, 
did not become manifest within the one-year presumptive 
period specified in 38 C.F.R. § 3.307 and 38 C.F.R. § 3.309 
and it is contended that the disease is a result of exposure 
to ionizing radiation in service.  If a claim is based on a 
disease not listed in 38 C.F.R. § 3.311, the claim is 
nevertheless to be considered under the regulation provided 
the claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a disease that 
may be induced by ionizing radiation, meeting the definition 
of a radiogenic disease.  See 38 C.F.R. § 3.311(b)(2), (4).  
As the VA physician who has treated the veteran for his COPD 
made a statement in November 2003 relating the veteran's lung 
condition to exposure to ionizing radiation, the Board 
accepts this as competent evidence that COPD may be induced 
by ionizing radiation and is therefore a radiogenic disease 
under 38 C.F.R. § 3.311.  

The veteran's service records show that he arrived in Japan 
in late July 1946 and remained there until June 1947 and 
during that time was assigned to the 361st Station Hospital.  
Those records do not identify the Japanese city where the 
361st Station was located.  Even if it was in Nagasaki as 
contended by the veteran, his service would not qualify as 
part of the occupation of Hiroshima or Nagasaki, Japan, as 
that period is defined under 38 C.F.R. § 3.309(d) and 
38 C.F.R. § 3.311 as ending on July 1, 1946, and the 
veteran's service records show that the veteran did not 
arrive in Japan until July 24, 1946.  Nonetheless, the 
veteran contends that he was exposed to ionizing radiation 
during assignment in Japan from late July 1946 to late June 
1947, and 38 C.F.R. § 3.311(a) requires that an assessment be 
made as to the size and nature of his radiation dose.  

It is the judgment of the Board that the Defense Threat 
Reduction Agency (DTRA), because of its expertise related to 
claims based on the occupation of Hiroshima and Nagasaki 
prior to July 1946, should be requested to provide radiation 
exposure information for the veteran.  In constructing that 
dose estimate DTRA should be requested to determine the 
location of the 361st Station Hospital in Japan and consider 
the veteran's statements about the circumstances of his 
service.  In particular, the Board notes that the veteran has 
stated that while he served at the hospital he was able to 
get out and walk around covering from two to three miles and 
he states that he had some loss of hair immediately after 
service.  

If, after submission of the case to DTRA, if it is determined 
that the veteran was exposed to ionizing radiation, the AMC 
should proceed with additional development prescribed by 
38 C.F.R. § 3.311, including referral to the Under Secretary 
for Benefits, followed by readjudication of the claim.  In 
this regard, the Board notes that subsequent to the December 
2005 hearing, the veteran submitted photographs of the 361st 
Station Hospital and what may be surrounding areas including 
photographs of men in American Army uniforms.  The veteran 
has not waived consideration of these photographs by the 
agency of original jurisdiction, and the Board will request 
that the AMC include them in the evidence it addresses in 
readjudication of the claim.  See 38 C.F.R. § 20.1304 (2005).  

At the November 2003 hearing, the veteran testified that the 
private physicians from whom he first received treatment for 
his respiratory disability in the 1950s are deceased, but at 
the December 2005 hearing he also testified that he had years 
ago received treatment at the VA hospital in Dublin, Georgia, 
on one occasion.  The veteran did not identify the date of 
that treatment, and he should be requested to do so in order 
that action may be taken to obtain those records as they may 
be relevant to his claim for service connection for COPD.   

The AMC should also ensure compliance with all notification 
and development actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & West Supp. 2005).  See also 38 
C.F.R. § 3.159 (2005).

In view of the foregoing, this case is REMANDED for the 
following actions:  

1.  Review the claims file and ensure 
that all notice and development actions 
required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & West Supp. 2005), 38 C.F.R. 
§ 3.159 (2005).  The AMC's attention is 
directed to Quartuccio v. Principi, 16 
Vet. App. 183 (2002) pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary 
identify for the appellant which evidence 
VA will obtain and which evidence the 
appellant is expected to present.  The 
AMC should provide the appellant written 
notification specific to his claims.  The 
veteran should be requested to provide 
the month and year during which he 
received treatment for his COPD at the VA 
Medical Center in Dublin, Georgia.  The 
veteran should further be requested to 
submit all evidence in his possession 
that pertains to any of his claims and 
has not been submitted previously.  See 
38 C.F.R. § 3.159(b)(1) (2005).  

2.  Thereafter take appropriate action to 
obtain and associate with the claims file 
any VA treatment records identified by 
the veteran and/or any private medical 
records for which the veteran provides 
appropriate release authorization.  

3.  Request that DTRA provide a radiation 
dose estimate for the veteran.  In 
constructing the dose estimate, DTRA 
should be requested to consider the 
veteran's assignment at the 361st Station 
Hospital from late July 1946 to late June 
1947, his statements that he spent some 
time walking around the area within two 
to three miles of the hospital, and that 
he experienced loss of hair immediately 
after service (service discharge was in 
August 1947).  DTRA should be provided 
copies of the veteran's service personnel 
records and the VA Forms 21-4138, 
Statements in Support of Claim, dated in 
March 1988, July 1992, and January 2003, 
which the veteran has submitted over the 
years in response to questions about his 
radiation exposure, and any other 
evidence deemed relevant, such as the 
photographs submitted by the veteran.  

4.  Thereafter, make a determination as 
to whether the veteran was exposed to 
ionizing radiation, and if so, proceed 
with additional development prescribed by 
38 C.F.R. § 3.311, including referral to 
the Under Secretary for Benefits.  

5.  Complete any additional development 
indicated by the state of the record.  
With consideration of all evidence added 
to the record since the most recent 
Supplemental Statement of the Case 
(SSOC), including the photographs the 
veteran submitted subsequent to the 
December 2005 hearing, readjudicate the 
claim of entitlement to service 
connection for prostate cancer claimed 
due to exposure to ionizing radiation and 
adjudicate, on a de novo basis, the claim 
of entitlement to service connection for 
COPD claimed due to exposure to ionizing 
radiation.  

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, issue an appropriate SSOC, 
and the veteran and his representative 
should be provided an opportunity to 
respond.  Thereafter, the claim should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


